Stewart, J.,
delivered the opinion of the Court.
The bill in this case was filed for the specific performance of a contract, alleged to have been made by Emily J. Fardy, through her agent, Franklin Kone, with John B. Williams, through bis agent, James Thruston, for a lease of certain property in the city of Baltimore, known as “ Fardy’s Wharf,” for the term of six years, with a further agreement that at its termination Williams was to have the option of an additional term.
There seems to have been no question that the property belonged to Mrs. Fardy, and by her answer she denies she ever made or authorized such an agreement.
There is no proof that she ever signed the alleged contract. It is averred that a certain Franklin Kone executed the agreement as her agent, and he states that he had no authority from her to sign the agreement as agent for her.
It is well settled by all the authorities, that the interference of a Court of Equity to decree specific perform*502anee of contracts depends upon the exercise of a sound discretion and fair consideration of all the circumstances, of the alleged contract, and the conclusiveuess of the testimony to establish it, as well as the nature of the property involved. . Mundorff vs. Kilbourn, 4 Md., 459.
It is not a matter ex débito justifies, and it is an indispensable preliminary that the contract must be made out by the clearest and' most satisfactory proofs. Geiger vs. Green, 4 Md., 476.
When the contract is definite in its terms and provisions, and established by unequivocal testimony, and the party complaining of its non-performance has no adequate remedy at law, by way of compensation in damages, a Court of Equity would not hesitate to afford relief; otherwise it will refuse to interfere, and leave the party to his legal remedies. Sullivan vs. Tuck, 1 Md. Ch. Dec., 59.
Without considering the collateral or incidental questions discussed by the respective counsel, from a careful examination of the testimony, we do not think any contract to bind Mrs. Fardy is sufficiently made out to justify a Court of Equity in compelling its specific performance, according to the well-established principles of equity applicable to such questions.
It appears from the testimony that Franklin None was the brother of Mrs. Fardy, to whom she confided much of her affairs, and he transacted her business. Notwithstanding this, in the absence of special authority or definite and clear proof of his general agency for such, purpose, no sufficient inference can be deduced from his relations and dealings with .Mrs. Fardy that he had any competent authority from her to execute a contract for the lease of the property in question.
It would be giving great latitude to a general agent, and would require the most satisfactory and conclusive proof of his authority to hold the principal hound by his act, in the execution of such an agreement as this.
*503(Decided 2nd July, 1873.)
It would be highly dangerous doctrine to hold the proprietor of real estate or leasehold property, usually incapable of personally attending to her affairs, estopped by any acts of an ordinary agent she was in the habit of employing, unless she was fully apprised of their nature and extent. Nor is the proof more satisfactory as to any ratification or recognition of the acts of Franklin Kone, as her agent in the execution of the agreement in question.
It is well settled that, before she can he held to have ratified his acts, it-is necessary to prove that she had full knowledge of all the facts affecting her rights. Howard vs. Carpenter, 11 Md., 279.
Finding no sufficient proof that Mrs. Fardy authorized Franklin Kone to execute the contract, or that she subsequently ratified what he had done, and the testimony, so far from being clear and definite, is involved in obscurity and conflict, we think the Court below erred in decreeing the relief granted.

Decree reversed, and bill dismissed.